Case 1:20-cv-01134-RBJ Document 20 Filed 06/04/20 USDC Colorado Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01121-RBJ

BERNARD HAN,

       Plaintiff,

v.

VAIL RESORTS, INC.,

       Defendant.


                    ORDER TO CONSOLIDATE RELATED ACTIONS



       Before the Court is the Motion to Consolidate Cases Pursuant to Federal Rule of Civil

Procedure 42(a)(2) and Local Rule 42.1. ECF No. 6. The Court grants the motion and orders

consolidation of the related Vail cases with this case, 1:20-cv-01121-RBJ, for all purposes. All

future filings shall be made on the lead case number 1:20-cv-01121-RBJ. At the present time the

consolidated cases are believed to be 1:20-cv-01134-RBJ; 1:20-cv-01163-KLM, 1:20-cv-01176-

RM, 1:20-cv-01364-RM, 1:20-cv-01468-RM, 1:20-cv-1475-WJM, 1:20-cv-01529-RM and 1:20-

cv-01585-KLM.

       The Court has considered the defendant’s request that the same judge handle both sets of

the Vail and Alterra cases. However, after discussing the situation with my colleagues, we have

agreed that Judge Moore will take the Alterra cases and this Court will take the Vail cases. The

Court sets a Telephonic Status Conference for June 29, 2020 at 10:00 a.m. Counsel may

participate in the conference by calling Toll Free: 888-204-5984 and using Access Code:

7557338#. Because there is a dispute among plaintiffs’ counsel over the lead counsel position,

the Court will address that issue as well during the status conference.




                                                -1-
003101-14 618847 v1
Case 1:20-cv-01134-RBJ Document 20 Filed 06/04/20 USDC Colorado Page 2 of 2



     Dated this 4th day of June, 2020.

                                               BY THE COURT:




                                               ___________________________________
                                               R. Brooke Jackson
                                               United States District Judge




                                         -2-
